DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to PCT/EP2017/080780, filed November 29, 2019.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on May 21, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:
Claim 1 includes both “work-piece” and “workpiece”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 31 recites the limitation “reading in an identifier that characterizes an individual parameter of the component by a reading-in apparatus” on lines 3-4. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the component” is referring to. (claims 31-36 and 39 are rejected)
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al (2020/0001536 – provisional application 62/471,675, filed March 15, 2017 includes discussed teachings), hereinafter DeSimone in view of Strobel et al (2018/0200827), hereinafter Strobel.
	With respect to claim 37, DeSimone teaches in paragraph 0029, a method for manufacturing a component for a machining apparatus, comprising the steps of producing the component, measuring the component and producing a parameter characterizing the component, producing a unique identifier associated with the parameter set, and associating the identifier with the component (producing a plurality of parts, each of the parts having a part unique identifier applied thereto; generating in the database a part record for each of the parts, the part record including part data, part production process data, and part unique identifier, the part record optionally including or excluding part configuration data.
	DeSimone’s teachings include producing a component, measuring the component, producing a parameter characterizing the component, and associating the identifier with the component, however fail to specifically the component relating to an ultrasonic machine apparatus.
	With respect to claim 37, Stobel teaches in paragraph 0029 (figure 10) the basic arrangement of components of an ultrasonic welding device 10. The components include a converter 12, a booster 14, and a sonotrode 16 among other components.
.
Allowable Subject Matter
9.	Claims 16-30 and 38 are objected to above, but would be allowable if the above objection were overcome. 
	The following is an examiner’s reason for allowance: Although prior art includes teachings of methods for manufacturing a component for an ultrasonic machine apparatus, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 16-30 and 38 of the present claimed invention. Specifically, prior art fails to teach the ultrasonic machining apparatus for machining a workpiece, wherein at least one of components of the ultrasonic machining apparatus is/are selected from the group comprising a generator, a converter, a booster, a sonotrode, a HV cable, a machine frame and a holding apparatus, for the workpiece, has an associated identifier that characterizes at least one individual parameter of the component, the apparatus has an associated input interface by which the identifier or data produced on a basis of the identifier can be read in, and the apparatus has an associated computing arrangement by which the read-in identifier or data produced from the identifier can be taken as a 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Truong et al (2021/0354378), Rolland et al (2020/0156311), Cooke et al (2019/0264375), Solenthaler (2019/0224777), Qin (2019/0014406), Forster (2018/0101759), Barron et al (2016/0260053), Li et al (2015/0226552), Lesesky et al (2015/0029016), Mueller et al (2013/0312370), Catoen et al (2011/0106285), Da Silva (2008/0139974), and Hennick et al (2005/0011954).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
January 26, 2022